927 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kahsai AHFEROM, Plaintiff-Appellant,v.MICHIGAN BUREAU OF WORKERS DISABILITY COMPENSATION,Director;  Michigan Department of Civil Rights, Director;Michael Kingsley, Attorney;  Workers' Compensation AppealBoard, Chair-person;  Pepsi Cola Bottling Company,Defendants-Appellees.  (90-1113)Michigan Bureau of Workers Disability Compensation,Director;  Michigan Department of Civil Rights, Director;Michael Kingsley, Attorney;  Workers' Compensation AppealBoard, Chair-person;  Pepsi Cola Bottling Company,Defendants-Appellees.  (90-1444)
Nos. 90-1113, 90-1444.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

E.D. Mich., 89-60140, La Plata, J.


1
E.D.Mich.


2
JUDGMENT AFFIRMED.


3
Before RYAN and ALAN E. NORRIS, Circuit Judges;  and RUBIN, District Judge.*

ORDER

4
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Kahsai Ahferom moves for the appointment of counsel on appeal from the partial dismissal and partial summary judgment for defendants in this action filed under diversity jurisdiction and various civil rights statutes.  Ahferom alleged improprieties in the treatment of his workers' compensation claim, particularly regarding the division of certain claim proceeds between himself and his attorney.


6
Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate's report and recommendation filed on December 8, 1989, accepted by the district court by its order filed January 3, 1990, and for the reasons stated in the district court's order of dismissal filed March 28, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.  No diversity jurisdiction exists, see 28 U.S.C. Sec. 1332(a), and plaintiff has not alleged a deprivation cognizable under civil rights statutes.  Further, the district court did not abuse its discretion in dismissing plaintiff's complaint with respect to Pepsi Cola Bottling.    See Taylor v. Medtronics, Inc., 861 F.2d 980, 985 (6th Cir.1988).  Accordingly, plaintiff's motion for the appointment of counsel is denied.



*
 The Honorable Carl B. Rubin, U.S. District Judge for the Southern District of Ohio, sitting by designation